Opinion by
Oliver, P. J.
Before these cases were heard on rehearing counsel for both parties agreed upon a stipulation of fact affecting certain items. New and material evidence was introduced as to some of the exhibits. It was conceded that certain of the items now in question consist of table articles composed of pressed glass, unpolished and not ground for purposes other than ornamentation, and that others consist of articles composed of pressed glass, unpolished and not ground. These items, as set out in this decision, were therefore held dutiable at 50 percent under paragraph 218(g) as claimed. As to all other items enumerated in the decision, the plaintiff failing to prove that they were not polished and/or not ground, the protests were overruled.